Order entered August 9, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-01313-CV

                          INSURANCE ALLIANCE, Appellant

                                            V.

                   LAKE TEXOMA HIGHPORT, LLC, ET AL., Appellees

                     On Appeal from the 397th Judicial District Court
                                 Grayson County, Texas
                          Trial Court Cause No. 08-0604-397

                                        ORDER
       We GRANT appellant’s August 7, 2013 motion for an extension of time to file a

combined reply/cross-appellee’s brief. Appellant shall file its combined brief on or before

October 3, 2013.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE